UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6472


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CURTIS CARL COWAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00407-WO-1)


Submitted: July 30, 2021                                          Decided: August 13, 2021


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Carl Cowan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Curtis Carl Cowan appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record, we

conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm the district court’s order.        United States v. Cowan, No.

1:18-cr-00407-WO-1 (M.D.N.C. Mar. 15, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2